Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,6-8,10-13,16-18,20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,454,893 B1 (Warren) in view of US 20200074841 A1 (Kazi).

Regarding claim 1, Warren teaches
A method comprising:
identifying a test triggering event associated with a region(Fig 7; col 28 ln 29-30 “Starting at step 710, a time frame for performing a sound check can be determined.”);
responsive to identifying the test triggering event, activating a first self-test device of a first sensor of a security system that monitors the region(col 29 ln 18-21 “During the self-administered sound test, each audible source is instructed to emit an audio signal, and while that audio signal is emitted, it is monitored by a  device that detects the emitted audio signal.”);
determining whether the first sensor passes or fails a first self- test associated the first self-test device(col 29 ln 49-50 “At step 730, the system can verify whether the at least one audible source passed the self-administered sound test.”);
when the first sensor fails the first self-test, identifying one or more notification devices based on a type of the test triggering event(col 29 ln 62- col30 ln 4 “In another approach, the hazard detection system may playback a message through the speaker based on the results of the test.”), 
wherein, when the type of test triggering event is identified, identifying a user device associated with the user of the security system as the one or more notification devices(col 29 ln67-col 30 ln 5 “In yet another approach, the system may transmit the results to a service, which then distributes those results to a mobile device, which can display the results. Alternatively, the system may transmit the results directly to a mobile device.”), and
wherein, when the type of test triggering event is identified, identifying at least one third party device as the one or more notification devices(col 29 ln67-col 30 ln 5 “In yet another approach, the system may transmit the results to a service, which then distributes those results to a mobile device, which can display the results. Alternatively, the system may transmit the results directly to a mobile device.”); and
transmitting a first self-test failure report to the one or more notification devices(col 29 ln67-col 30 ln 5 “In yet another approach, the system may transmit the results to a service, which then distributes those results to a mobile device, which can display the results. Alternatively, the system may transmit the results directly to a mobile device.”).

On the other hand, Kazi teaches 
A method comprising:
identifying a triggering event associated with a region(fig 12:1204; par 47 “At block 1204, the shared security event application 122 receives a sharing request from the security system ( e.g., security system identifies another security system/user to share alert notifications with).”);
when the first sensor is activated, identifying one or more notification devices based on a type of the triggering event, wherein, when the type of triggering event is identified as a non-emergency type, identifying a user device associated with the user of the security system as the one or more notification devices(fig 12:1208; par 47 "At block 1208, the shared security event application 122 generates a notification sharing profile for the security system. The notification sharing profile identifies which security systems to alert based on the type of sensor and type of alert." Which devices get alerted depends on what the system identifies as important to each location depending on the location and type of alert), and
wherein, when the type of triggering event is identified as an emergency type, identifying at least one third party device associated with local authorities or a system provider of the security system as the one or more notification devices(fig 12:1208; par 47 "At block 1208, the shared security event application 122 generates a notification sharing profile for the security system. The notification sharing profile identifies which security systems to alert based on the type of sensor and type of alert." Which devices get alerted depends on ; and
transmitting a first alert to the one or more notification devices(fig 12:1208; par 47 "At block 1208, the shared security event application 122 generates a notification sharing profile for the security system. The notification sharing profile identifies which security systems to alert based on the type of sensor and type of alert.").
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Warren to incorporate the proximate emergency notifications of Kazi.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Warren -- a need for a solution for the issue of being aware of external risks(Kazi par 28 “However, there are situations where it would be desirable to notify third parties of specific events.”) -- with Kazi providing a known method to solve a similar problem. Kazi provides a system that warns individual systems of community threats - “In another example, the security system determines whether a detected emergency (e.g., smoke alarm detects smoke) impacts neighbors in the nearby area of the security system. The security system can automatically push notifications to the other security systems.”(Kazi par 29)

Regarding claim 2, Warren and Kazi teaches
The method of claim 1 further comprising:
Warren further teaches,
identifying a remaining battery life of the first sensor from results of the first self-test(col 39 ln 60-65 “Critical status checks may include determining if the hazard detector has .

Regarding claim 3, Warren and Kazi teaches
The method of claim 1 further comprising:
Warren further teaches,
receiving user input(col 42 ln 39-47 “Selectable element 2518 may enable a user to define a time frame for when the sound check can be performed. For example, when the user selects element 2518, the mobile device may display state 2520 of FIG. 25B. In state 2520, the user may select one of predefined time frames 2521-2524 as a time for the sound test to be performed. In another embodiment (not shown), a user may be provided with an option to manually define a time frame during which the sound test can be performed.”) identifying a preplanned absence of a user of the security system from the region(col 30 ln 13-20 “Starting at step 810, a non-invasive time frame to perform a sound check of the buzzer is determined based at least in part on data acquired by the motion sensor. Because the buzzer is considered by most humans to be a loud and unpleasant sound, it may be desirable to perform the sound check when it would be non-invasive to occupants who typically work or reside within a structure containing the hazard detection system.”);
identifying the user input as the test triggering event(col 42 ln 39-47 “Selectable element 2518 may enable a user to define a time frame for when the sound check can be performed. For example, when the user selects element 2518, the mobile device may display ;
identifying the type of the test triggering event to be the non-emergency type(col 42 ln 39-47 “In state 2520, the user may select one of predefined time frames 2521-2524 as a time for the sound test to be performed.” A user selected pre-defined time frame to run a test is inherently non-emergency type); and
when the first sensor fails the first self-test, identifying the user device associated with the user of the security system as the one or more notification devices(col 29 ln 62 – col 30 ln 4 “ Alternatively, the system may transmit the results directly to a mobile device.”).

Regarding claim 6, Warren and Kazi teaches
The method of claim 1 further comprising:
Warren further teaches,
using the first self-test to determine whether the first sensor is operable to detect threats in the region(fig 3; col 15 ln 17-20 “FIG. 3 shows an illustrative block diagram showing various components of hazard detection system 300 working together to provide multi-criteria alarming and pre-alarming functionalities according to various embodiments.”).

Regarding claim 7, Warren and Kazi teaches
The method of claim 1 further comprising:

Scheduling a test time(col 28 fig 7; ln 55-60 “The time frame can be determined by one or several different devices. For example, in one embodiment, the hazard detection system can be the sole determinant of the time frame.”); and
when the first sensor fails the first self-test, identifying both a user device associated with a user of the security system and the at least one third party device associated with local authorities or the system provider of the security system as the one or more notification devices(col 29 ln 67 – col 30 ln 5 “In yet another approach, the system may transmit the results to a service, which then distributes those results to a mobile device, which can display the results. Alternatively, the system may transmit the results directly to a mobile device.”). 
However, Warren does not specifically teach emergency conditions proximate to the region
On the other hand, Kazi teaches 
receiving a notification of an emergency condition proximate to the region(par 48 “At block 1308, the shared security event application 122 determines other security systems based on the notification vector and the topography.”);
identifying the notification of the emergency condition as the action triggering event(par 50 “At block 1502, the shared security event application 122 receives a remote command (to control a device connected to the first security system) from the second security system in response to the notification (e.g., remotely close all doors in the unit of the first security system in response to detecting smoke).”);
identifying the type of the action triggering event to be the emergency type(par 49 “At block 1404, the shared security event application 122 determines the type of event and type of sensor based on the event notification.”); and
running a remote procedure to handle the notification(par 50 “At block 1502, the shared security event application 122 receives a remote command (to control a device connected to the first security system) from the second security system in response to the notification (e.g., remotely close all doors in the unit of the first security system in response to detecting smoke).”)

Regarding claim 8, Warren and Kazi teaches
The method of claim 7
Kazi further teaches,
 wherein the emergency condition includes an increase in crime in an area proximate to the region.(par 44 “The security system 720 determines that the sensor 706 (e.g., a glass break sensor) has detected a glass breakage. The security system 720 identifies nearby security systems in the building 710 based on the alert (e.g., intruder), the type of sensor ( e.g., glass break), and the topography of the security system 720/building 710. In this example, neighbors that are adjacent to the unit with security system 720 and located on the same floor as security system 720 can be notified of the intrusion and can quickly react and check on the unit with the security system 720.”)

Regarding claim 10, Warren and Kazi teaches
The method of claim 1 further comprising:
Warren further teaches,
responsive to identifying the test triggering event(Fig 7; col 28 ln 29-30 “Starting at step 710, a time frame for performing a sound check can be determined.”), activating a second self-test device of a second sensor of the security system(col 14 ln 51-55 “Self-test module 260 may control self-tests to verify operation of one or more components of system 200. For example, the self-test may verify operation of the sensors 220, power source 240, alarm 234, and microphone 250.”), wherein the second sensor is a different type than the first sensor(col 4 ln 28-36 “Hazard detection system 105 can include the following components: low power wireless personal area network (6LoWPAN) circuitry, a system processor, a safety processor, non-volatile memory (e.g., Flash), WiFi circuitry, an ambient light sensor (ALS), a smoke sensor, a carbon monoxide (CO) sensor, a temperature sensor, a humidity sensor, a noise sensor, one or more ultrasonic sensors, a passive infra-red (PIR) sensor, a speaker, one or more light emitting diodes (LED's), and an alarm buzzer.”; col 4 ln 55-61);
determining whether the second sensor passes or fails a second self-test associated with the second self-test device(col 29 ln 49-50 “At step 730, the system can verify whether the at least one audible source passed the self-administered sound test.”);
when the second sensor fails the second self-test, identifying the one or more notification devices based on the type of the test triggering event(col 29 ln 62- col30 ln 4 “In another approach, the hazard detection system may playback a message through the speaker based on the results of the test.”);
and transmitting a second self-test failure report to the one or more notification devices(col 29 ln 62 – col 30 ln 4 “ Alternatively, the system may transmit the results directly to a mobile device.”).

Regarding claim 11, Warren teaches
A system comprising:
a self-test monitoring device(fig 2:260; col 14 ln 52-53 “Self-test module 260 may control self-tests to verify operation of one or more components of system 200.”);
a first sensor of a security system that monitors a region(col 14 ln 53-55 “For example, the self-test may verify operation of the sensors 220, power source 240, alarm 234, and microphone 250.”); and
one or more notification devices, wherein the self-test monitoring device identifies a test triggering event(Fig 7; col 28 ln 29-30 “Starting at step 710, a time frame for performing a sound check can be determined.”), 
wherein, responsive to identifying the test triggering event, the self-test monitoring device activates a first self-test device of the first sensor(col 29 ln 18-21 “During the self-administered sound test, each audible source is instructed to emit an audio signal, and while that audio signal is emitted, it is monitored by a  device that detects the emitted audio signal.”) and 
determines whether the first sensor passes or fails a first self-test associated with the first self-test device(col 29 ln 49-50 “At step 730, the system can verify whether the at least one audible source passed the self-administered sound test.”), and
wherein, when the first sensor fails the first self-test, the self-test monitoring device identifies the one or more notification devices based on a type of the test triggering event(col 29 ln 62- col30 ln 4 “In another approach, the hazard detection system may playback a message through the speaker based on the results of the test.”) and 
transmits a first self-test failure report to the one or more notification devices(col 29 ln 62 – col 30 ln 4 “ Alternatively, the system may transmit the results directly to a mobile device.”).
wherein, when the type of test triggering event is identified, identifying a user device associated with the user of the security system as the one or more notification devices(col 29 ln67-col 30 ln 5 “In yet another approach, the system may transmit the results to a service, which then distributes those results to a mobile device, which can display the results. Alternatively, the system may transmit the results directly to a mobile device.”), and 
wherein, when the type of test triggering event is identified, identifying at least one third party device as the one or more notification devices(col 29 ln67-col 30 ln 5 “In yet another approach, the system may transmit the results to a service, which then distributes those results to a mobile device, which can display the results. Alternatively, the system may transmit the results directly to a mobile device.”).
However, Warren does not specifically teach distinguishing between emergency and non-emergency conditions, or notifying local authorities.
On the other hand, Kazi teaches 
A system comprising:
a first sensor of a security system that monitors a region(fig 12:1204; par 47 “At block 1204, the shared security event application 122 receives a sharing request from the security system ( e.g., security system identifies another security system/user to share alert notifications with).”); and
one or more notification devices, wherein the monitoring device identifies a triggering event(fig 12:1204; par 47 “At block 1204, the shared security event application 122 receives a sharing request from the security system ( e.g., security system identifies another security system/user to share alert notifications with).”),
wherein, when the first sensor is activated, the monitoring device identifies the one or more notification devices based on a type of triggering event and transmits a first alert to the one or more notification devices(fig 12:1204; par 47 “At block 1204, the shared security event application 122 receives a sharing request from the security system ( e.g., security system identifies another security system/user to share alert notifications with).”), 
wherein, when the type of triggering event is identified as a non-emergency type, identifying a user device associated with the user of the security system as the one or more notification devices(fig 12:1208; par 47 "At block 1208, the shared security event application 122 generates a notification sharing profile for the security system. The notification sharing profile identifies which security systems to alert based on the type of sensor and type of alert." Which devices get alerted depends on what the system identifies as important to each location depending on the location and type of alert), and 
wherein, when the type of triggering event is identified as an emergency type, identifying at least one third party device associated with local authorities or a system provider of the security system as the one or more notification devices(fig 12:1208; par 47 "At block 1208, the shared security event application 122 generates a notification sharing profile for the security system. The notification sharing profile identifies which security systems to alert based on the type of sensor and type of alert." Which devices get alerted depends on what the system identifies as important to each location depending on the location and type of alert).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Warren to incorporate the proximate emergency notifications of Kazi.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Warren -- a need for a solution for the issue of being aware of external risks(Kazi par 28 “However, there are situations where it would be desirable to notify third parties of specific events.”) -- with Kazi providing a known method to solve a similar problem. Kazi provides a system that warns individual systems of community threats - “In another example, the security system determines whether a detected emergency (e.g., smoke alarm detects smoke) impacts neighbors in the nearby area of the security system. The security system can automatically push notifications to the other security systems.”(Kazi par 29)

Regarding claims 12,13,16,17,18,20, they are the system claims implementing the method of claims 2,3,6,7,8,10 and are rejected for the same reasons.

Claims 4,5,14,15 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,454,893 B1 (Warren) and US 20200074841 A1 (Kazi) in view of US 20140266678 A1 (Shapiro).


The method of claim 3 further comprising:
Warren further teaches
identifying a remaining battery level of the first sensor from results of the first self-test (col 39 ln 50-52 “Non-critical status checks may include determining if the battery is below a first threshold charge level”);
identifying a length of the preplanned absence from the user input(col 30 ln 13-20 “Starting at step 810, a non-invasive time frame to perform a sound check of the buzzer is determined based at least in part on data acquired by the motion sensor. Because the buzzer is considered by most humans to be a loud and unpleasant sound, it may be desirable to perform the sound check when it would be non-invasive to occupants who typically work or reside within a structure containing the hazard detection system.”); and
determining that the first sensor fails the first self-test when the remaining battery life of the first sensor is less than the threshold battery level.( col 39 ln 50-52 “Non-critical status checks may include determining if the battery is below a first threshold charge level”)
However, although Warren teaches monitoring battery charge levels, and scheduling tests during times the user is not present, Warren does not specifically teach estimating how long the battery will remain operational, or checking if that predicted failure time occurs during a preplanned absence time.
On the other hand, Shapiro teaches 
identifying a remaining battery life of the first sensor from results of the first self-test (par 75 “The predictive analysis indicates whether the at least one of premises device 14, user ;
identifying a length of the preplanned absence from the user input(par 75 “The predefined period of time may be an hour, day, week and/or month, among other periods of time set by the user, network operator and/ or premises based system company.”); and
determining that the first sensor fails the first self-test when the remaining battery life of the first sensor is less than the length of the preplanned absence(par 75 “The predefined period of time may be an hour, day, week and/or month, among other periods of time set by the user, network operator and/ or premises based system company.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Warren and Kazi to incorporate the predicted battery lifespan of Shapiro.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Warren and Kazi -- a need for a solution for the issue of predicting when battery levels will fall to failure levels during a pre-determined inopportune time -- with Shapiro providing a known method to solve a similar problem. Shapiro provides “The predictive analysis indicates whether the at least one of premises device and apparatus is likely to operate within the failure range within a predefined period of time.”(Shapiro par 8)

Regarding claim 5, Warren, Kazi, and Shapiro teaches
The method of claim 4 further comprising:
Shapiro further teaches
identifying the remaining battery life of the first sensor in the first self-test failure report(par 78 “In one embodiment, with potentially thousands of premises devices 14 reporting signal or battery degradation over time, such as to control unit 16, system 10 can report value changes to a server or remote device, and the server can provide information back to system 10 stating that other systems on average have degraded to critical "y" days, weeks or months later.”).

Regarding claims 14,15, they are the system claims implementing the method of claims 4,5 and are rejected for the same reasons.

Claims 9,19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,454,893 B1 (Warren) in view of US 20200074841 A1 (Kazi) and further in view of US 20180199179 A1 (Rauner).
Regarding claim 9, Warren and Kazi teaches
The method of claim 7 
Kazi further teaches
wherein the emergency condition includes smoke or fire in an area proximate to the region(par 43 “The security system 720 identifies all nearby security systems in the building 710 based on the alert (e.g., smoke), the type of sensor ( e.g., smoke detector), and the topography of the security system 720/building 710. In this example, because fire can spread throughout the building 710, the preset sharing profile may specify notifying all neighbors in the building 710 for a detected fire.”).

On the other hand, Rauner teaches 
wherein the emergency condition(par 134 “In some examples, the emergency response computer system can be integrated with or in communications with external emergency or security systems (e.g., security cameras, fire alarms, emergency lighting). Accordingly, in addition to notifying the first and second level response units, response module 154 (FIG. 1) can communicate the emergency level or other information with these external systems to, e.g., activate the external systems that are near the location of the emergency.”) includes a natural disaster in an area proximate to the region(par 124 “In a further example, if a trigger message from NOAA with a tornado warning for a predetermined geographic area, response module 154 can assign a second level of response.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Warren and Kazi to incorporate the natural disaster support of Rauner.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Warren and Kazi -- a need for a solution for the issue of responding to larger public safety area notifications -- with Rauner providing a known method to solve a similar problem. Rauner teaches “Some embodiments teach a method of responding to an emergency using an emergency response computer system. The emergency response computer system having a processing unit and an emergency response module is networked communication with public-safety answering point (PSAP) computers.”(Rauner par 31)
.

Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 12/08/2020, with respect to the claim objection of claim 17 have been fully considered and are persuasive.  The Objection of claim 17 of 9/11/2020 has been withdrawn. 
Applicant’s arguments, see Remarks pages 8-13, filed 12/8/2020, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of under 35 U.S.C. 103 as being unpatentable over US 9,454,893 B1 (Warren) in view of US 20200074841 A1 (Kazi).
With respect to the independent claims, the applicant has argued that Warren and Kazi do not teach “when the type of test triggering event is identified as a non-emergency type, identifying a user device associated with the user of the security system as the one or more notification devices” and “when the type of test triggering event is identified as an emergency type, identifying at least one third party device associated with local authorities or a system provider of the security system as the one or more notification devices”. The examiner respectfully disagrees. Kazi teaches, in the cited fig 12:1208; par 47 "At block 1208, the shared security event application 122 generates a notification sharing profile for the security system. The notification sharing profile identifies which security systems to alert based on the type of sensor and type of alert." Which devices get alerted depends on what the system identifies as . 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6081197 A - Garrick - low battery alert system, related to claims 4,5
US 8350694 B1 - Trundle – sends reports to a mobile app
US 20150160636 A1 - McCarthy - general home monitoring.
US 20040012491 A1 - Kulesz – links to an emergency response system and a control and command center. Covers outside environmental event information
US 20170223807 A1 - Recker - par 309 talks about batteries and conserving energy, par 226 talks about turning on/off during vacations based on calendar schedules
US 20110001603 A1 - Willis - par 64 covers putting devices in lower power state if area is not going to be access for a set period of time, such as national holidays.
US 20150287310 A1 - Deliuliis - runs drills to test response to events. Mentions neighborhoods. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113